      6:20-cv-01854-JMC         Date Filed 08/12/20       Entry Number 17        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

 Kirk Willis,                                   )
                                                )           Civil Action No.: 6:20-cv-01854-JMC
                                  Plaintiff,    )
                                                )
        v.                                      )
                                                )                         ORDER
 Clinton Public Safety; Director Laurens County )
 Detention Center; Aaron Taylor; Bryan C. Able, )
                                                )
                                   Defendants.  )

       Plaintiff filed this action against Defendants seeking damages for allegedly violating his

constitutional rights by engaging in double jeopardy, ineffective assistance of counsel, and false

arrest. (ECF No. 1 at 3, 5.) This matter is before the court upon review of the Magistrate Judge’s

Report and Recommendation (“Report”) (ECF No. 10), filed on May 19, 2020, recommending

that the District Court “dismiss this action without issuance and service of process.” (Id. at 9.)

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1)(B) and

Local Civil Rule 73.02(B)(2)(d) for the District of South Carolina. The Magistrate Judge makes

only a recommendation to this court, which has no presumptive weight. The responsibility to make

a final determination remains with this court. See Mathews v. Weber, 423 U.S.261, 270–71 (1976).

The court is charged with making a de novo determination of those portions of the Report to which

specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005).

       The parties were advised of their right to file objections to the Report. (ECF No. 10 at 10.)

None of the parties filed objections to the Report.

       In the absence of objections to the Magistrate Judge’s Report, this court is not required to

provide an explanation for adopting its recommendation. See Camby v. Davis, 718 F.2d 198, 199

                                                  1
      6:20-cv-01854-JMC          Date Filed 08/12/20       Entry Number 17        Page 2 of 2




(4th Cir. 1983). Rather “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond, 416 F.3d at 315 (4th Cir. 2005) (quoting

Fed. R. Civ. P. 72 advisory committee’s note). Furthermore, failure to file specific objections to

the Report results in a party’s waiver of the right to appeal from the judgment of the District Court

based upon such recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

       After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. Therefore, the

court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 10) and

DISMISSES the action without issuance and service of process.

       IT IS SO ORDERED.




                                                                         United States District Judge

August 12, 2020
Columbia, South Carolina




                                                  2
